Title: To Thomas Jefferson from Wilson Cary Nicholas, 7 March 1801
From: Nicholas, Wilson Cary
To: Jefferson, Thomas



Dear Sir
March 7th. 1801

I have had a conversation with Genl. Sumpter in Genl. terms about his country man P—y. Sumpter says his standing in S.C. with our friends is not good, that he is not respected either as a public  or a private man, that he has been made use of by the republicans, and that he has made use of them because they were convenient to each other—the opinion of one man cannot be conclusive, you will know how to appreciate it, and will I am sure pardon the liberty I have taken
with every sentiment of respect I am your hum. Serv.

W. C. Nicholas

